DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 9, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 2006/0005517 to Sundet et al. (hereinafter referred to as Sundet ‘517) in view of US Patent Application Publication No. 2015/0047508 to Sanocki et al. (hereinafter referred to as Sanocki).
	In regard to claim 1, as shown in figure 6, Sundet ‘517 discloses a rigid, channel-framed, non-compressible, non-nestable, pleated air filter (90). The filter has a pleated air filter media with an upstream face and a downstream face and a generally rectangular perimeter with four major edges. Applicant defines “tightly-pleated” to be a pleated filter media that exhibits a pleat frequency of at least about 2 pleats per inch (0.8 pleats per cm), a pleat height of at least about 4 mm, and a pleat tip radius of curvature of less than 2 mm. As discussed in paragraph [0022], Sundet discloses a pleat spacing, or pleat frequency, of at least 2 pleats per inch and a pleat height of at least 4 mm. As further discussed in paragraph [0022], Sundet ‘517 discloses the pleats to be illustrated with sharp folds. Sundet ‘517, however, does not specifically disclose the radius of curvature of the sharp folds. Sanocki discloses using sinusoidal pleats 
	As shown in figure 3, the pleated filter media (42) includes a plurality of oppositely-facing pleats with a pleat direction and with a plurality of upstream pleat tips and upstream pleat valleys and downstream pleat tips and downstream pleat valleys. 
	As shown in figure 6 and discussed in paragraphs [0051] – [0052], a scrim (86) can be provided on both the upstream and downstream face of the filter media (42). Sundet ‘517, however, includes other embodiments, such as in figures 3 and 5, where the pleated filter media is supported with linear elements (32, 68). Additionally, as shown in figure 2 of Sanocki, it is known to use only parallel filaments (40) to support a pleated filter media. Thus, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sundet ‘517 to use a plurality of parallel filaments that are perpendicular to the pleat folds as suggested by Sanocki as this is a known arrangement in the art for supporting pleated filter media. 
	As shown in figure 6, Sundet ‘517 includes a channel frame (80) having four major frame portions, with each major frame portion being mounted on one of the four major edges of the pleated air filter media (42). 
	In regard to claim 2, as discussed in claim 3, Sanocki discloses using a filament spacing within the claimed range of about 4 mm to about 25 mm, which would apply to both the upstream and downstream filaments. 
	In regard to claim 3, there is no evidence the exact radius of curvature of the pleat tips is critical. As noted in paragraph [0034] of Sanocki, zig-zag pleats can pleat tips with an “extremely small radii of curvature”. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the radius of curvature of the pleat tips in the combination of Sundet ‘517 and Sanocki to be at most about 0.5 mm in order to form sharp pleat tips.

	In regard to claim 6, given the values discussed above in regard to claims 3 – 5, the ratio of pleat height to pleat radius of curvature is at least about 10 in the combination of Sundet ‘517 and Sanocki.
	In regard to claim 7, as discussed in paragraph [0022], Sundet ‘517 discloses a pleat frequency of about 3 to about 6 pleats per 2.53 cm, which is at least about 1.2 pleats per cm. 
	In regard to claim 8, as discussed in paragraph [0018] of Sundet ‘517, the upstream and downstream pleat tips can be score-pleated tips that would exhibit visible score lines.
	In regard to claim 9, Sundet ‘517 does not disclose the Gurley Stiffness, or any stiffness measure, of the filter media. Sanocki also does not disclose the stiffness of the filter media. There is no evidence the stiffness of the media is critical. Predictably, a stiffer media will be able to maintain its shape under greater forces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the stiffness of the filter media to be at least about 225 mg on the Gurley Stiffness scale given such a filter media is sufficiently strong for the desired application.
	In regard to claim 15, as discussed in paragraph [0024] of Sundet ‘517, the filter media can be formed as a blown-microfiber nonwoven web.
	In regard to claim 16, Sanocki is used as the secondary reference disclosing an extrusion-bonding method for bonding the filaments to the pleat tips. Sanocki does not 
	In regard to claim 19, Sundet ‘517 does not disclose any of the reinforcing elements in any of the embodiments to exhibit a melting point that is within about 10 degrees K of the melting point of the nonwoven fibrous web. Sanocki discloses similar pleated filter media (10), as shown in figure 2, with bridging filaments (40). As discussed in paragraph [0039], the bridging filaments (40) and the filter media (10) can be formed of the same type of fibers to better allow melt bonding to occur. Thus, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sundet ‘517 and Sanocki to form the bridging elements of the scrim and the fibers of filter media from the same material as suggested by Sanocki in order to be able to effectively bond the scrim to the filter media using melt bonding. If the bridging filaments and the fibers of the filter media are made of the same material, the melting points are inherently the same.
	In regard to claim 20, as discussed in paragraph [0039] of Sundet ‘517, the filter can be used in an HVAC application. Using a filter in an HVAC system implies a method of filtering air. The method inherently includes positioning the filter, which includes all of the features of claim 1 as discussed above, in an HVAC system. The operation of the HVAC system inherently pulls moving air through the pleated filter media of the filter so as to filter the air pulled therethrough. 

Allowable Subject Matter
Claims 10, 12, and 21 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claim 10, there is similarly no teaching or suggestion in Sundet ‘517, Sanocki, or any of the other prior art of record for bridging filaments that are formed of organic polymeric materials of the same electret-comprising composition as the organic polymeric fibers of the nonwoven web of the pleated air filter media. Claims 21 – 24 depend from claim 10 and are allowed for at least the same reason as claim 10. In regard to claim 12, similarly, there is no teaching or suggestion in Sundet ‘517, Sanocki, or any of the other prior art of record for the spun-bonded nonwoven web to consist essentially of fibers of a polypropylene composition that comprises electrets, and wherein the upstream and downstream linear bridging filaments consist essentially of fibers of the same polypropylene composition that comprises electrets, as that of the fibers of the nonwoven web.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 2 – 4, filed May 7, 2021, with respect to the rejection of claims 1 – 9, 15, 16, 19, and 20 under 36 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly applied prior art reference. Upon further consideration the examiner agrees with applicant’s arguments that Sundet (US 2010/0326028) discloses a tri-directional scrim and there is no motivation to use only linear bridging filaments. These filaments, however, are not considered to be novel. US Patent Application No. 2006/0005517 to Sundet et al. (hereinafter referred to as Sundet ‘517) discloses a similar filter, which does not require a tri-directional scrim. The combination of Sundet ‘517 and Sanocki is considered to disclose all of the features in claims 1 – 9, 15, 16, 19, and 20, see the above rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773